g1,*1f*f\ P*.WC+ C/erk. 7-          h*w A-fiL+cUd H~ cUsJ*r*t;o^'\ fLi-h u*r fifaetcj
  f H*      •D;JM^ t/iis
*fjr-fUr -faA&Ud'. /*¥../?•> X- ^/yW
I \r\




   *fat-did 4 fof?u of- fh>S /fr¥"/£: Jms Ofca pf                                           l-ih/r
        Outf*- BidmUlS^adk^                                     .


                                                          (IJ
                                        Sherri Adelstein
                                     Denton County District Clerk
                                               P.O. Box 2146
                                            Denton, Texas 76202
                                    Ph: 940-349-2210 Fax: 940-349-2211

                                          Inmate Correspondence Reply

 Jason Paul Zeno #1895863                                                       In the District Courts
 Stevenson Unit                                                          367th Judicial District Court
 1425 FM 766                                                                  Denton County, Texas
Cuero, Texas 77954

                                                F-2002-1700-E

        A finding of Indigency is for costs/fines only - it does not apply to copies of court documents.

       Upon receipt of proper fee, the copies you requested will be prepared and mailed. Copies are
       $1.00 per page. The cost for copies requested will be $             .
       We will need a court order to prepare the copies you requested at no charge to you.
        The clerk's office is prohibited from providing legal advice or assistance therefore we are
        unable to answer your question(s).
        Contact the Court Reporter listed below to request a copy of the Statement of Facts and fees.
       Name
       Address:
       This is to acknowledge the receipt of your motion, please be advised the Court has
                   GRANTED                DENIED               TAKEN NO ACTION

       Other: Attached is the verification page that was not signed. I can only assume this is what
       Court of Criminal Appeals is referring to.
       Also, your supplemental grounds were forwarded to Court of Criminal Appeals when the writ
       was sent.



Dateof Reply: January



  Jamijfe McKeathen
  Shenj^Adelstein, District Clerk
  Denton County, Texas

*Aii future correspondence shouid indicate the above cause number

Texas Government Code 552.028. (a) a governmental body is not required to accept or comply with
a request for information from (1) an individual who is imprisoned or confined in a
correctional facility;
                                                    Notice
   UNLESS LEGALLY REQUIRED TO DO SO - this office will NOT acknowledge or respond to any
                                     further written reguests from you.
                                       V)
                                   (
                                                 Frequently Asked Questions


    I need copies and I cannot afford them. What ran I Hn7

   co^™™^::t*L
   make copies and mail them to you.s          ScoS ^rcyocs;u^rn
                                                        tS t0 be Wa,Vedrand
                                                                         ^sre
                                                                            lf ordered toprovide
                                                                                           do so,*»
                                                                                                  the^
                                                                                                     clerk^will
   I submitted a reauest/mntion. what happens now?

   "a* ^SSXSS^SST " Se"''° ^ C°Urt f°r **'^ ^                                                       "» C,er,s offce wi„
   Dgved . repiv frnm the Cterk.s „fflrp qnft „^ ,hnrp „nr „no M|on, wtpn ^ mjsmsmma^im^^
   FvTThl™j^9! ha! reviewed your request/motion and has chosen not to address it

   Does time served count towards credit of court r0sts and otlw fees?
  NOt'" alel™^^^                                                         Credits are not given based on time served.
  Funds are being withheld from my TDCJ account i« th=,t i^n
  cosVan^^^^
  sent to TDCJ. The witL.ding order2 o^t^S^^™™ *J"™«me the order is
  ^MSnTIn^^
  assessable costTare nofalwayTknowr^at the7m ™nZ? t° ^M™ *? ""^ offense' °ther allowable
  otherupon
  you   costsyour
               is included
                   request. ?n each'judgment
                                      Ja9m~nt- JXoZ
                                               Acost bill°Tl^ZT^0?!™9™9*              regarding
                                                           shcwmg the complete assessment       the cessment
                                                                                           breakdown             of anyto
                                                                                                      will be mailed
 ^g^^^                                                   office make a.on. „my ^..^^n nnri ^^^
 Unfortunately, no - for a couple ofreasons:
    1. We are not legally required to so and-
     2 w0:,dtoke%*T^
         forward copL o, docurnentetoTer o^^                                 ™* n°' h°"°r"» """"«»  / ^
body ,s not required to accept or comply with arequest for information from                         (3) A9overnmentai
                   2! an a^nfnflrT^ 5ir"prifoned or confined in acorrectional facility; or
information that »^TdwSSi^ft^^" ** ,ndMdua* **™* whe" *h. attorney is requesting
                  (1) asecure correctional facility, as defined by Section 1.07 Penal Code-
Code; and      (2) 3S6CUre COrrectiona, facility and asecure detention facility, as defined by Section 51.02, Family
confinement ofagrso^^^
                  [tt
      WHS? i??J' APPLICANT pRAYS THAT THE COURT GRANT APPLICANT
           RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING
                                      VERIFICATION

  _ r • TJ"s application must he verified or it will be dismissed for non-compliance For
 verification purpose*, an^appl.cant is aperson filing the annl.e.tin. „„ h;a „ h-rTn b^aff x
 jctiqpncr ,s a person f^^bl^mJUS^t^i^hJirof , L»__4m "or LZ^l 71!Z? A
 attorney. An inmate is a person whoTTTn cu^odv^^^^^^^ example, an applicant's

 ^      pub.tc^ofth^^                                              >»?r> ***£***+.
 bTTfei au,,„ey. the attorney may sign the -0^^^^^^^^ ^
 ease tL ^^^^^^^^;:^M * ' — *— '" which
 before anot^™!^"""If n°n-a"orney Petitioner must sign the "Oath Before aNotary Public"

inform W,th°Ut an°tary PUb,,C 3nd mUSt a,S° comP>«° ^expropriate "Pet^ner's
             OATH BEFORE A NOTARY PUBLIC
             STATE OF TEXAS

             COUNTY OF



application are truT"     " ^^ ^ aCC°rding l° m* bcli^ lhc «*» «*ed in the

                                                Signature of Applicant / Petitioner (circle one)

SUBSCRIBED AND SWORN TO BEFORE ME THIS                      DAY OF _________ 20

                                                        Signature of Notary Public



                                           16




                                                                                 Rev. 01/14/14
         PETITIONER'S INFORMATION


         Petitioner's printed name:

         State bar number, if applicable:

         Address:




         Telephone:

        Fax:




         INMATE'S DECLARATION



        I, [J) &$on Z#>                 OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS                   ti^mmm if******^
            STATE OF TEXAS
            ™«.                      ii}§. JraeKrex
                     •*-^\f\%» .. • .j_i   S_l_^»9S_y$ Z£(iCz&SEtggs^-
                                                         Vk**^ a5iSffl^^s___Ji•_____r,1-
            PENALTY FOR • -*y GnsS| ,|V--»»>HINttb(,M>
  11/26/2011^VATE USE - "• %WeM So'o&.s.a $Jfa?f,
  ZENO, JASON          Tr. Ct. No. F-^b^r^^PSv^d'^0 FR0M W&1 J§1°41-02
  The Court has dismissed your application for writ of habeas corpus'without
  written order for non-compliance with Texas Rules of Appellate Procedure
  73 1. APPLICANT HAS NOT COMPLETED APROPER VERIFICATION OF
  THE PRESCRIBED FORM
                                                                              Abel Acosta, Clerk

                              JASON ZENO "                                                    A]
                              STEVENSON UNIT - TDC # 1895863 KH -s
                              1525 FM 766                  WV /vftU
                              CUERO, TX 77954                                                  '•*
EBN3B 77354                    «,llll"lllMI'l'»ll'l'| '| '|»l.l.|M|1|.| |.,|l.|| ,|„..|| J|        P